COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: ROLANDO G. ARAFILES,                                     No. 08-11-00275-CR
                                                 §
                                                            AN ORIGINAL PROCEEDING
                   Relator.                      §
                                                                     IN MANDAMUS
                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator filed a pro se petition for writ of mandamus, asking that we order the trial court to

dismiss his prosecution for perjury because the county attorney and sheriff allegedly have not taken

their oaths of office in the last two years. A writ of mandamus will issue to compel a trial court to

perform a ministerial act when the relator has no adequate remedy at law. State ex rel. Young v.

Sixth Judicial Dist. Court at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007)(orig.

proceeding). Relator’s petition and the accompanying record do not establish that this standard has

been met. Accordingly, the petition for writ of mandamus is denied.


October 26, 2011
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating

(Do Not Publish)